Case 3:20-cv-00841-TJC-PDB Document 15 Filed 10/09/20 Page 1 of 3 PageID 54




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION


PHYLLIS N. WILLIAMS-YOUNG,
individually, and on behalf of all
others similarly situated

                              Plaintiff,

v.                                                          Case No. 3:20-cv-841-J-32PDB


RCI, LLC
                              Defendant.

______________________________________


     AGREED MOTION TO EXTEND TIME TO FILE RESPONSE TO DEFENDANT’S
                          MOTION TO DISMISS

       NOW COMES PHYLLIS N. WILLIAMS-YOUNG (“Plaintiff”), by and through her

undersigned counsel, moving this Honorable Court to extend the time for Plaintiff to file her

response to Defendant’s RCI, LLC’S (“Defendant”) Motion to Dismiss, and in support thereof,

stating as follows:

     1. On July 28, 2020, Plaintiff filed the instant case against Defendant seeking redress for

violations of the Telephone Consumer Protection Act (“TCPA”). [Dkt. 1]

     2. On September 25, 2020, after receiving an extension to file its responsive pleading,

Defendant filed a Motion to Dismiss Plaintiff’s claims in their entirety (“Defendant’s Motion”).

[Dkt. 14]

     3. Pursuant to Local Rule 3.01(b), Plaintiff’s response to Defendant’s Motion is due on or

before October 9, 2020.



                                                1
Case 3:20-cv-00841-TJC-PDB Document 15 Filed 10/09/20 Page 2 of 3 PageID 55




    4. Due to other professional deadlines, and despite the undersigned’s best efforts, Plaintiff

will not be able to submit her response to Defendant’s Motion by the current deadline of October

9, 2020.

    5. Accordingly, Plaintiff is seeking a 14-day extension, through October 23, 2020, to submit

her response to Defendant’s Motion.

    6. Counsel for Plaintiff conferred with Defendant’s counsel about the relief sought herein,

and Defendant has no objection.

    7. The extension of time is not meant for purposes of unnecessary delay and will not prejudice

any party in the litigation.

        WHEREFORE, Plaintiff respectfully requests that the Court enter an order extending the

deadline for Plaintiff to submit her response to Defendant’s Motion through October 23, 2020 and

for any other relief this Court deems appropriate.


                                                            Respectfully submitted,

                                                            /s/ Alexander James Taylor
                                                            Alexander James Taylor, Esq.
                                                            Florida Bar No. 1013947
                                                            Counsel for Plaintiff
                                                            Sulaiman Law Group, Ltd.
                                                            2500 S. Highland Ave., Ste. 200
                                                            Lombard, IL 60148
                                                            Telephone: (630) 575-8181
                                                            Facsimile: (630) 575-8188
                                                            ataylor@sulaimanlaw.com




                                                 2
Case 3:20-cv-00841-TJC-PDB Document 15 Filed 10/09/20 Page 3 of 3 PageID 56




                                CERTIFICATE OF SERVICE

        I, Alexander J. Taylor, certify that on October 9, 2020, the foregoing document was filed
electronically using the Court’s CM/ECF system, which will accomplish service on all counsel of
record.

                                                    /s/ Alexander J. Taylor




                                               3
